DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11-17 are objected to because of the following informalities:  Claims 11-17 are drawn to a non-elected invention and are withdrawn from consideration, however, the office requests that the claims be cancelled.  Appropriate correction is required.


Response to Arguments
Applicant’s arguments, see 112 Rejection, filed 10/06/2022, with respect to claims1-2 have been fully considered and are persuasive.  The 112 Rejection of the claims has been withdrawn. 
Applicant’s arguments, see 103 Rejection, filed 10/06/2022, with respect to claims 1-10 have been fully considered and are persuasive.  The 103 Rejection of claims 1-10 has been withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2,  4-6,and 18, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,115,239 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims of the Instant Application
Claims of the Patent 11,115,239 B2
Regarding claim 1: comprising: a processing unit; a transceiver in communication with the processing unit; a memory storing instructions executable by the processing unit to cause the wireless station to: receive, using the transceiver, from a network node, over a first frequency channel, a portion of a downlink frame, the portion comprising asynchronous full duplex (AFD) information; decode auto-detection information included in a preamble of the downlink frame; detect information in the preamble that is encoded using a different modulation than other information in the preamble, thereby determining the downlink frame is an AFD frame; and
transmit, using the transceiver, an uplink frame to the network node concurrently with the network node transmitting a remainder of the downlink frame.
Regarding claim 1: A method at a network node that is configured to simultaneously transmit and receive wireless RF signals, the method comprising: transmitting, from the network node, a downlink message having a preamble that includes channel estimation information followed by a data portion; monitoring, at the network node, a frequency channel for the channel estimation information included in the downlink message, and prior to transmitting the data portion of the downlink message, estimating and cancelling a self-interference channel in the frequency channel based on the monitored channel estimation information; and receiving, at the network node, an uplink message in the frequency channel during a time period that overlaps with transmitting the data portion of the downlink message, wherein auto-detection information is included in the preamble of the downlink message, and the auto-detection information in the preamble comprises information encoded using a different modulation than other information in the preamble.

As can be seen from the above table, the claims of the instant application have substantial overlap with the scope of the claims of the Patent ‘239 such that the allowance of the claims of the instant application would unjustifiably time-wise extend the patent right of the ‘239 Patent. For example both claims teach receiving a portion of a downlink frame, wherein the portion comprises Asynchronous Full Duplex (AFD) information. The receiver is configured to decode information included in the preamble of the downlink frame; wherein the detection included concluding that the information is encoded using a different modulation than other information in the preamble, and making a determination about the frame via the detection. Further each claim teaches a full duplex operation on the uplink and downlink wherein the uplink and downlink are transmitted concurrently. Thus, a double patenting rejection is needed in order to prevent the time-wise extension of the parent application. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411